UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                           TOZZI, CELTNIEKS, and BURTON
                              Appellate Military Judges

                            UNITED STATES, Appellee
                                      v.

                         Specialist ADRIAN T. DOUGLAS
                          United States Army, Appellant

                                   ARMY 20140449

                     Headquarters, United States Army Alaska
                 Jeffrey D. Lippert, Military Judge (arraignment)
                        Kurt J. Bohn, Military Judge (trial)
              Colonel Tyler J. Harder, Staff Judge Advocate (pretrial)
           Colonel Erik L. Christiansen, Staff Judge Advocate (post-trial)


For Appellant: Lieutenant Colonel Jonathan F. Potter, JA; Major Christopher D.
Coleman, JA; Captain Jennifer K. Beerman, JA (on brief).

For Appellee: Lieutenant Colonel A.G. Courie III, JA; Major Scott L. Goble, JA;
Captain Linda Chavez, JA (on brief).


                                    30 August 2016

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

TOZZI, Senior Judge:

       A military judge sitting as a general court-martial convicted appellant,
contrary to his pleas, of one specification of violating a lawful general regulation
and one specification of sexual assault in violation of Articles 92 and 120 Uniform
Code of Military Justice, 10 U.S.C. §§ 882 and 920 (2012) [hereinafter UCMJ]. The
military judge sentenced appellant to a bad-conduct discharge, confinement for
twelve months, and reduction to the grade of E-1. The convening authority approved
the findings and sentence as adjudged.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises two allegations of error, one of which merits discussion and relief. Appellant
asks this court to provide appropriate relief to remedy the dilatory post-trial
DOUGLAS—ARMY 20140449

processing of his case. We agree relief is appropriate in this case and grant thirty
days confinement credit. 1 The matters raised by appellant pursuant to United States
v. Grostefon, 12 M.J. 431 (C.M.A. 1982) are without merit. 2

                             LAW AND DISCUSSION

       The convening authority took action 307 days after the sentence was
adjudged, 285 of which are attributable to the government. It took forty-two days to
forward the record of trial to the military judge for authentication. The record in
this case consists of five volumes and the trial transcript is 355 pages. The
government provided no explanation for this delay.

       Although we find no due process violation in the post-trial processing of
appellant’s case, we must still review the appropriateness of the sentence in light of
the dilatory post-trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J.
219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are]
required to determine what findings and sentence ‘should be approved,’ based on all
the facts and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”). See generally United States v. Toohey, 63 M.J.
1
  Appellant’s other assignment of error asserts the convening authority failed to
comply with Article 60(d)(1), UCMJ, by providing the victim, Ms. EB, an
opportunity to submit matters for consideration prior to taking action. On 27 July
2016, we ordered government appellate counsel to obtain, no later than 19 August
2016, an affidavit from Ms. EB setting forth the matters she would have presented to
the convening authority had she been provided that opportunity. Government
counsel, with the assistance of a Special Victim Witness Liaison (Liaison), reached
out to Ms. EB, who initially indicated a willingness to provide an affidavit.
However, Ms. EB eventually stopped responding to messages and telephone calls
from the Liaison. We, therefore, are compelled to act on this case as we foresee no
different result from sending this case back for a new action by the convening
authority premised on receipt of matters from Ms. EB that may never be
forthcoming. We note that the convening authority, in taking action, was informed
by appellant’s Rule for Court-Martial 1105 matters that Ms. EB maintained
communications with appellant even after reporting the sexual assault and
apologized because the case “had gotten so out of hand.” Hence, appellant took the
opportunity to convey Ms. EB’s words and actions after the sexual assault which
arguably weighed in appellant’s favor on the issue of clemency.
2
  Appellant’s Grostefon matters included allegations that the military judge abused
his discretion by admitting into evidence certain videos for which the government
failed to lay a proper foundation, and that the military judge considered improper
aggravation evidence during sentencing. After reviewing the entire record of trial,
we have considered these issues and find no merit.

                                          2
DOUGLAS—ARMY 20140449

353, 362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct.
Crim. App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App.
2000). We find relief from this court is appropriate as the unexplained delay could
“adversely affect the public’s perception of the fairness and integrity of military
justice system . . . .” Ney, 68 M.J. at 617. Thus, we provide relief in our decretal
paragraph.

                                 CONCLUSION

       Upon consideration of the entire record, the findings of guilty are
AFFIRMED. Given the dilatory post-trial processing, we affirm only so much of
the sentence as extends to a bad-conduct discharge, eleven months confinement, and
reduction to the grade of E-1. All rights, privileges, and property, of which
appellant has been deprived by virtue of that portion of his sentence set aside by
this decision, are ordered restored. See UCMJ arts. 58b(c), and 75(a).

      Judge CELTNIEKS and Judge BURTON concur.


                                       FOR THE COURT:




                                       MALCOLM H.
                                       MALCOLM     H. SQUIRES,
                                                      SQUIRES, JR.
                                                               JR.
                                       Clerk of Court
                                       Clerk of Court




                                          3